Weltner, Justice.
A jury found that Adams-Cates’ release to Crane should be rescinded when Adams-Cates discovered an accounting error in the computation of Crane’s debt. OCGA §§ 23-2-24 and 23-2-32 (b) govern the disposition of this case. See also Gulf Life Ins. Co. v. Folsom, 256 Ga. 402 (349 SE2d 368) (1986).

Judgment affirmed.


All the Justices concur.

*408Decided October 29, 1986.
Spearman & Dunham, William Lewis Spearman, Pamela G. Guest, for appellant.
Hurt, Richardson, Garner, Todd & Cadenhead, James H. Cox, Edward H. Nicholson, Jr., for appellee.